
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 324
		IN THE HOUSE OF REPRESENTATIVES
		
			June 22, 2011
			Mr. Honda (for
			 himself, Ms. McCollum,
			 Mr. Cohen,
			 Mr. Faleomavaega,
			 Mr. Filner,
			 Mr. Israel,
			 Mr. Al Green of Texas,
			 Mr. Bilbray,
			 Mr. Hinchey,
			 Mr. Nadler,
			 Mr. Cicilline,
			 Mr. Young of Florida,
			 Mr. Moran,
			 Mr. Platts, and
			 Mrs. Davis of California) submitted
			 the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Welcoming and commending the Government of
		  Japan for extending an official apology to all United States former prisoners
		  of war from the Pacific War and moving forward in planning to invite surviving
		  members to Japan.
	
	
		Whereas the United States and Japan have enjoyed a
			 productive and successful peace for 65 years, which has nurtured a strong and
			 critical alliance that is vitally important to both countries, the Asia-Pacific
			 region, and the world;
		Whereas the United States-Japan alliance is based on
			 shared interests and values and the common support for political and economic
			 freedoms, human rights, and international law;
		Whereas the United States-Japan alliance has been
			 maintained by the contributions and sacrifices of members of the United States
			 Armed Forces dedicated to Japan’s defense and democracy;
		Whereas from December 7, 1941, to August 15, 1945, the
			 Pacific War caused profound damage and suffering to combatants and
			 noncombatants alike;
		Whereas among those who suffered and sacrificed greatly
			 were the men and women of the United States Armed Forces who were captured by
			 Imperial Japanese forces during the Pacific War;
		Whereas many United States prisoners of war were subject
			 to brutal and inhumane conditions and forced labor;
		Whereas according to the Congressional Research Service,
			 an estimated 27,000 United States prisoners of war were held by Imperial
			 Japanese forces and nearly 40 percent perished;
		Whereas the American Defenders of Bataan and Corregidor
			 and its subsequent Descendants Group have worked tirelessly to represent the
			 thousands of United States veterans who were held by Imperial Japanese forces
			 as prisoners of war during the Pacific War;
		Whereas, on May 30, 2009, an official apology from the
			 Government of Japan was delivered by Japan’s Ambassador to the United States
			 Ichiro Fujisaki to the last convention of the American Defenders of Bataan and
			 Corregidor stating, “Today, I would like to convey to you the position of the
			 government of Japan on this issue. As former Prime Ministers of Japan have
			 repeatedly stated, the Japanese people should bear in mind that we must look
			 into the past and to learn from the lessons of history. We extend a heartfelt
			 apology for our country having caused tremendous damage and suffering to many
			 people, including prisoners of wars, those who have undergone tragic
			 experiences in the Bataan Peninsula, Corregidor Island, in the Philippines, and
			 other places”; and
		Whereas in 2010, the Government of Japan through its
			 Ministry of Foreign Affairs has established a new program of remembrance and
			 understanding that, for the first time, includes United States former prisoners
			 of war and their family members or other caregivers by inviting them to Japan
			 for exchange and friendship: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)welcomes and commends the Government of
			 Japan for extending an official apology to all United States former prisoners
			 of war from the Pacific War and moving forward in planning to invite surviving
			 members to Japan;
			(2)requests that the
			 Government of Japan not hesitate in promulgating widely their historic apology
			 and their new program of reconciliation and remembrance and educate the public
			 about these efforts;
			(3)expresses
			 appreciation that the Government of Japan is moving swiftly in establishing
			 their program of invitation and is seeking ways to expand the program’s budget
			 so that more United States former prisoners of war, their spouses, and
			 descendants can be included and that documentation of their experience can be
			 conducted;
			(4)requests that the
			 Government of Japan respect the wishes and sensibilities of the United States
			 prisoners of war by providing an appropriate program for lasting remembrance
			 and reconciliation that recognizes their sacrifices and forced labor;
			(5)acknowledges the
			 work of the United States Department of State in advocating for the United
			 States prisoners of war from the Pacific War; and
			(6)applauds the
			 persistence, dedication, and patriotism of the members and descendants of the
			 American Defenders of Bataan and Corregidor for their pursuit of justice and
			 lasting peace.
			
